IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 11, 2007
                               No. 07-60037
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk


MARLON ALPHANSO BROWN
                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A35 899 844


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Marlon Alphanso Brown petitions this court for review of an order from
the Board of Immigration Appeals (BIA) that adopted and affirmed the
Immigration Judge’s decision that Brown was removable pursuant to 8 U.S.C.
§ 1227(a)(2)(A)(iii), (a)(2)(B)(i). Citing former 8 U.S.C. § 1432, Brown argues
that he is a United States citizen based on his mother’s naturalization in 1984,
when Brown was age seventeen.         Brown argues that the BIA erred in
determining that he did not meet the requirements of § 1432 because his parents

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60037

were not legally separated at the time of his mother’s naturalization. Brown has
shown no error in connection with the BIA’s order. Nehme v. INS, 252 F.3d 415,
425-27 (5th Cir. 2001). The petition for review is DENIED.




                                       2